Latimer, Judge
(dissenting):
I dissent.
Because my brothers do not agree upon a common ground for reversal, no law is announced and a development of my theories would not aid on that score for no two judges are in concert on any important rule. Suffice it to say I do not join with the Chief Judge in his concurring opinion for he appears to rely on some speculative theory which was not the subject of a grant, it was not briefed or argued, and he does not set out any facts or circumstances to support the conclusion he reaches. If he relies on the hypothesis I assume he is advancing, then I must conclude he is not following the doctrine he announced in his concurring opinion in United States v Ball, 6 USCMA 100, 19 CMR 226, where he stated:
"... I agree that an accused under Article 31 does not have to be told that he may refuse to provide a particular item of evidence. However, that does not mean he may be asked for a sample of his handwriting or other evidence without even a general warning.”
The primary opinion asserts two errors for reversal. The first is that the law officer erred in giving certain instructions requested by both trial and defense counsel. Assuming, without deciding, that the one which delineates the burden of proof announces an incorrect principle of law, it was requested by the accused and he cannot complain on appeal. See United States v Jones, 7 USCMA 623, 23 CMR 87.
The second error relied on by Judge Ferguson to sustain a reversal grows out of the instruction that the presence of morphine in the urine is incontestable proof of administration by eating, drinking, smoking or injection. I fail to follow his argument that the instruction denied the court members the right to disbelieve the testimony of experts. Nothing whatever cast the slightest doubt on their evidence, and moreover the law officer expressly instructed that, while experts had testified, the members need not give significance to their testimony and made it clear they were at liberty to disbelieve the testimony of any witness. I assume the law officer merely intended to have the court accept a fact about human health known to men of ordinary understanding, namely, that one’s body does not manufacture morphine. However, I believe he failed to cover the subject fully and, therefore, the advice he gave was erroneous. Further, it should be axiomatic that any instruction on the incontestability of proof is of doubtful validity and treads on dangerous ground. For illustrative purposes, I point out that in this instance the law officer may have overlooked the possibility that habit-forming drugs can get in the system by snuffing.
While the instruction was erroneous, it was not prejudicial to the accused, and there was a clear waiver of any error by defense counsel. The Government established the presence of morphine in accused’s system and his defense was lack of knowledge. No issue was raised concerning the particular means by which the drug got into his body, and the instruction shed no light on any essential element of the crime. There was an out-of-court conference on the subject of instructions, and defense counsel was informed that the instruction was to be given. He specifically stated he had no objection, and when a discussion ensued in open court, he made certain suggestions for broadening it to fit his theory of the case which the law officer adopted. I would, therefore, neither consider this error on appeal nor find it prejudicial.